Order reversed, with ten dollars costs and disbursements, and motion of defendant, appellant, for leave to serve and file nunc pro tunc as of February 28, 1931, its exceptions to the decision of the trial court and the exceptions to the refusal of the court to find as requested by said defendant granted, with ten dollars costs. And that defendant, appellant, need not print the books, records and documents offered in evidence, provided they be produced on the argument; all parties to have the right of inspection thereof in connection with the appeal. No opinion. Present — Finch, P. J., Merrell, MeAvoy, Martin and Sherman, JJ.